DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in lines 5-6 of paragraph [0009] of the specification, it recites “The passive section, a portion of the DFB section at the front of the DFB section, and the LR mirror from an etalon having a reflection profile with periodic peaks and valleys.” The word “from” appears to be a typo and should be changed to “form” to remove the ambiguity.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Matsui (US PG Pub 2017/0256912 A1) and ISHIZAKA (EP 1154533 A1) are the closest prior art.
	In particular, Matsui discloses a distributed reflector (DR) laser (100, FIG. 1, [0038]), comprising: a distributed feedback (DFB) section (102, FIG. 1, [0039], where 102 includes a DFB grating 114) configured to operate in a lasing mode (generated by a MQW 116, [0040]); a high reflection (HR) mirror (112, FIG. 1, [0039], where HR has a high reflectivity of 93%) coupled to a rear of the DFB section (FIG. 1); a passive section (104, FIG. 1, [0042], wherein 104 includes a passive grating pattern 126) coupled to a 
	ISHIZAKA disclose a distributed feedback (DFB) laser (FIG. 2, see underlined portion I on page 3 of machine translation), comprising: an active section (30, FIG. 2, see underlined portion I on page 3 of machine translation) that includes a distributed feedback (DFB) grating (13, FIG. 2, see underlined portion I on page 3 of machine translation) and that is configured to operate in a lasing mode (generated by an active layer 16, FIG. 2, see underlined portion II on page 3 of machine translation); a passive section (40, FIG. 2, where 40 is a passive modulator, see underlined portion I on page 3 of machine translation) coupled end to end with the active section (FIG. 2); a low reflection (LR) mirror (27, FIG. 2, where 27 is an AR coating with a low reflectivity, see underlined portion III bridging pages 3 and 4 of machine translation) formed on or in the passive section.
	However, the cited prior art fails to disclose or suggest “wherein the passive section, a portion of the DFB section at the front of the DFB section, and the LR mirror form an etalon having a reflection profile with periodic peaks and valleys, and wherein the lasing mode of the DFB section is aligned to a long wavelength edge of one of the periodic peaks of the reflection profile of the etalon” in combination with the rest of the limitations as recited in claim 1; and “an etalon that includes a portion of the DFB grating, the passive section, and the LR mirror, wherein the lasing mode of the active section is aligned to a long wavelength edge of a reflection peak of the etalon” in combination with the rest of the limitations as recited in claim 10.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YUANDA ZHANG/Primary Examiner, Art Unit 2828